IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Patrick McCamey, and                   :
All Others Similarly Situated,         :
                   Petitioners         :
                                       :
            v.                         :
                                       :
PA. Dept. of Corrections, R. Westover, :
B. Urben,1                             :           No. 500 M.D. 2020
                  Respondents          :           Submitted: December 30, 2021


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge2
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                 FILED: March 14, 2022

              Before this Court are the preliminary objections (Preliminary
Objections) filed by the Pennsylvania Department of Corrections, R. Westover
(Westover), and B. Urban (Urban)3 (collectively, DOC) to Patrick McCamey’s
(McCamey) pro se petition for review (Petition)4 filed in this Court’s original
jurisdiction. After review, this Court sustains DOC’s Preliminary Objections and
dismisses McCamey’s Petition.




       1
          According to Pennsylvania Department of Corrections, the correct spelling is B. Urban.
See DOC Br. at 4 n.1.
        2
          This case was assigned to the opinion writer before January 7, 2022, when Judge Cohn
Jubelirer became President Judge.
        3
          The record does not include R. Westover’s or B. Urban’s first names.
        4
          It appears that McCamey intended that his Petition be in the nature of a request for a
preliminary injunction.
                                         Background5
               McCamey is an inmate at the State Correctional Institution at Houtzdale
(SCI-Houtzdale) serving a life sentence without the opportunity for parole.
McCamey must “research and work on his [active Post Conviction Relief Act
(PCRA)6 appeal] to combat a life without parole sentence[,]” Pet. ¶ 8; see also Pet.
¶¶ 2, 5, 9-10, 14, because his appeal counsel has been ineffective.7 Due to COVID-
19 (COVID) protocols, access to SCI-Houtzdale’s law library has been reduced, and
prioritized for inmates with filing deadlines and/or PCRA or habeas corpus petitions
due within 30 days. See Pet. ¶¶ 3, 12. In some instances, McCamey’s access was
limited to two to four one-hour sessions per month, which is inadequate for him to
litigate his appeal. See Pet. ¶¶ 8, 11.
               On June 14, 2020, McCamey filed Grievance #873415 (Grievance),
wherein he requested: “Immediate law library time. At least [three] hours a week so
that [he] may catch up on the missed time. And that [SCI-Houtzdale] cease
hindering his right to access the court.”8 Pet. Ex. A at 1; see also Pet. ¶¶ 1, 12-13.
McCamey’s father confirmed for him that DOC has not prohibited all law library
access, but “is still permitting access to the law library on a regular basis.” Id.
               On June 25, 2020, McCamey received an Initial Review Response to
his Grievance, in which the Grievance Officer explained:9


       5
         All facts are as alleged in the Petition.
       6
         42 Pa.C.S. §§ 9541-9546.
       7
         On June 22, 2020, McCamey filed a Motion for Leave to Amend Appellant Brief and
Compel Counsel (Motion) in the Pennsylvania Superior Court regarding his criminal case. By
June 25, 2020 order, the Superior Court directed the prothonotary to forward the Motion to
McCamey’s counsel, and mandated that counsel “shall consult with [McCamey] concerning
amendments to his appellate brief.” Pet. Ex. G at 1; see also Pet. ¶ 2.
       8
         McCamey also demanded that SCI-Houtzdale staff undergo constitutional rights training,
and preserved a request for monetary relief in the event his PCRA petition is time-barred. See Pet.
Ex. A at 1.
       9
         The Grievance was “reviewed by” Westover. Pet. Ex. B at 1.
                                                2
            [SCI-]Houtzdale [l]aw [l]ibrary is operating under
            COVID[] directives, including social distancing. Acting
            Chief Counsel Holmes, in a memo to the inmate
            population dated 3/22/20[20], outlined the need to limit
            the amount of physical interaction due to [] COVID. In
            accordance to [sic] his direction, [l]aw [l]ibrary services
            have continued at [SCI-]Houtzdale. The memo also goes
            on to state ways in which access will be prioritized and
            that all individuals who cannot meet deadlines because of
            this situation may seek extensions of time with the courts
            to meet those deadlines. Deadlines, PCRA, and [w]rits of
            [h]abeas [c]orpus are provided priority access during
            COVID.
            At the time of this [G]rievance investigation, 6/25/20[20],
            you have not provided the [SCI-]Houtzdale [law] [l]ibrary
            with a verified court ordered deadline. However, [l]aw
            [l]ibrary attendance records show that you have been
            afforded access to the physical [l]aw [l]ibrary on
            5/12[/2020], 5/19[/2020], 5/26[/2020], 6/9[/2020],
            6/14[/2020], and 6/15[/2020].
            In addition to the physical law library, you are also able to
            request [c]ase [l]aw and copying services through a DC-
            135A Request to Staff with a signed cash slip. There are
            no records of you requesting [c]ase [l]aw or copying
            services through the [law] [l]ibrary.
            Records indicate that you are being afforded access to the
            courts and since you have not provided library staff with
            verification of a deadline, no further relief is due.

Pet. Ex. B at 1. McCamey appealed from the June 25, 2020 Initial Review Response.
See Pet. Ex. C.
            On July 6, 2020, the Facility Manager’s Appeal Response upheld the
June 25, 2020 Initial Review Response, stating:

            The Grievance Officer appropriately addressed all issues
            contained in the [G]rievance. Your appeal is contending
            the response and you base that off what you claim you
            “think” to be false and the facts not being true. You also
            place personal opinions in the appeal to support your
            [G]rievance, which ha[ve] no relevance to the original

                                         3
               response. There is no merit to this appeal as it relates to
               the response provided. The Investigating Officer has
               appropriately addressed all of your issues listed in the
               original [G]rievance. Your appeal does not show any
               violations of policy or procedures in handling the matter,
               and the response provided has appropriately addressed all
               of your concerns.

Pet. Ex. D at 1. McCamey further appealed from the Facility Manager’s July 6, 2020
Appeal Response. See Pet. Ex. E.
               In a July 28, 2020 Final Appeal Decision, the Chief Grievance Officer
again upheld the Initial Review Response, declaring:

               A review of the record found that the Grievance Officer
               thoroughly investigated your claims and provided you
               with a detailed response. It is noted that as of 6/25/2020,
               you had not provided the library [staff] with a verified
               court-ordered deadline to validate your claims. It is also
               noted that your [G]rievance is dated 6/14/2020, and you
               attended the law library on 5/12/2020, 5/19/2020,
               5/26/2020, 6/9/2020, 6/14/2020, and 6/15/2020. This
               information does not support your claim that you have
               been denied attendance. You fail to provide any evidence
               to substantiate your allegations. Your [G]rievance and
               requested relief are denied.

Pet. Ex. F at 1.
               On August 27, 2020, McCamey filed the Petition seeking preliminary
injunctive relief, claiming that DOC violated his rights, and the rights of all others
similarly situated, under the United States (U.S.) and Pennsylvania Constitutions by
not providing adequate access to SCI-Houtzdale’s law library.10
               On October 13, 2020, DOC filed a Request to File Preliminary
Objections Nunc Pro Tunc,11 and DOC’s proposed Preliminary Objections, wherein

       10
           McCamey also filed an Application to Proceed In Forma Pauperis, which this Court
granted on September 9, 2020.
        11
           DOC counsel (Counsel) represented: “[C]ounsel inadvertently calendared the due date
for the wrong date, and as such, the [Preliminary Objections were] regrettably, late.” DOC Request
to File Preliminary Objections Nunc Pro Tunc at 2.
                                                4
DOC argued: McCamey failed to effectuate service of the Petition on Westover,
Urban, and the Pennsylvania Office of Attorney General (Office of Attorney
General) (First Preliminary Objection); McCamey cannot bring an action on behalf
of all others similarly situated (Second Preliminary Objection); and McCamey has
failed to adequately state a claim upon which relief may be granted for inadequate
law library access (Third Preliminary Objection). On October 14, 2020, this Court
granted DOC’s Request to File Preliminary Objections Nunc Pro Tunc, thereby
accepting DOC’s Preliminary Objections as timely filed.12
               On November 4, 2020, this Court ordered McCamey to serve the
Petition on Westover, Urban, and the Office of Attorney General within 14 days and
submit proof thereof, or the Court would sustain the First Preliminary Objection.
McCamey complied with the Court’s service Order and, on December 7, 2020, this
Court overruled DOC’s First Preliminary Objection, and directed DOC to file a brief
in support of the remaining Preliminary Objections, and McCamey to file his brief
in opposition to the remaining Preliminary Objections. DOC timely filed its brief.
On March 31, 2021, McCamey filed a Response to DOC’s Preliminary Objections,
but did not file an opposing brief.13



       12
            On September 14, 2020, McCamey filed a Request for Immediate Injunction, seeking to
have his mail processed despite that he had insufficient funds for postage to properly effectuate
service on the necessary parties. McCamey had filed a grievance on the same subject, to no avail.
On October 14, 2020, DOC filed its Response to McCamey’s Request for Immediate Injunction,
therein asserting that McCamey’s Monthly Account Statement “reveal[ed] that [McCamey] did,
in fact, have sufficient funds, but chose to spend his money elsewhere” and, if McCamey “believed
that he was not able to make proper service, he ha[d] the option of requesting an extension of time
to do so.” DOC Response to Request for Immediate Injunction at 2. On October 19, 2020, this
Court denied McCamey’s Request for Immediate Injunction.
         13
            McCamey requested and received four extensions to file an opposing brief. Because he
had yet to file an opposing brief, on September 15, 2021, this Court ordered that if McCamey did
not file an opposing brief on or before September 30, 2021, the Court would proceed without it.
McCamey did not file an opposing brief.
                                                5
                                        Discussion
             The law is well settled:

             In ruling on preliminary objections, we must accept as true
             all well-pleaded material allegations in the petition for
             review, as well as all inferences reasonably deduced
             therefrom. The Court need not accept as true conclusions
             of law, unwarranted inferences from facts, argumentative
             allegations, or expressions of opinion. In order to sustain
             preliminary objections, it must appear with certainty that
             the law will not permit recovery, and any doubt should be
             resolved by a refusal to sustain them.
             A preliminary objection in the nature of a demurrer admits
             every well-pleaded fact in the [petition for review in the
             nature of a] complaint and all inferences reasonably
             deducible therefrom. It tests the legal sufficiency of the
             challenged pleadings and will be sustained only in cases
             where the pleader has clearly failed to state a claim for
             which relief can be granted. When ruling on a demurrer,
             a court must confine its analysis to the [petition for review
             in the nature of a] complaint.

Torres v. Beard, 997 A.2d 1242, 1245 (Pa. Cmwlth. 2010) (citations omitted).
“[C]ourts reviewing preliminary objections may not only consider the facts pled in
the [petition for review in the nature of a] complaint, but also any documents or
exhibits attached to it.” Allen v. Dep’t of Corr., 103 A.3d 365, 369 (Pa. Cmwlth.
2014).
             In the instant matter, because this Court has already overruled DOC’s
First Preliminary Objection, only the Second and Third Preliminary Objections
remain at issue.

Second Preliminary Objection
             In its Second Preliminary Objection, DOC asserts that McCamey
cannot bring an action on behalf of all others similarly situated. DOC contends that,
as a non-attorney, McCamey cannot represent other similarly situated inmates in this


                                            6
action. DOC cites The Spirit of the Avenger Ministries v. Commonwealth of
Pennsylvania, 767 A.2d 1130, 1130 (Pa. Cmwlth. 2001) (“It is well settled that, with
a few exceptions not applicable here, non-attorneys may not represent parties before
the Pennsylvania courts and most administrative agencies.”), to support its position.
DOC declares:

                Although there is no prohibition with [McCamey] filing
                this Petition on his own behalf, he lacks standing to act as
                a class action representative on behalf of other inmates
                because he is not licensed to practice law in this
                Commonwealth as each individual’s need to attend [the]
                law library differs based on their individual court
                deadlines.

See Prelim. Obj. ¶ 14.
                In response, McCamey explains that he made his claim on behalf of
others similarly situated to impress upon the Court that its decision would affect
more than just him. See McCamey Resp. to Prelim. Obj. ¶ 1. McCamey further
claims that the similarly situated circumstances are satisfied here.14 Id. ¶¶ 2-3, 5.
                Because McCamey is not an attorney, he cannot represent all others
similarly situated in this action. Accordingly, DOC’s Second Preliminary Objection
is sustained.


Third Preliminary Objection
                In its Third Preliminary Objection, DOC argues that, “[i]nsofar as
McCamey is attempting to assert an access to courts claim via his limited use of the
law library, he does not adequately state a claim upon which relief can be granted.”

       14
           McCamey requests: “[S]hould this [C]ourt not be able to make a ruling for all other[s]
similarly situated[,] then to please allow [McCamey] the opportunity to amend his initial [Petition]
as he is pro se and without counsel.” McCamey Resp. Prelim. Obj. ¶ 4; see also id. at Ad Damnum
Clause. However, in light of the Court’s disposition of this appeal, McCamey’s request is moot.


                                                 7
Prelim. Obj. ¶ 16; see also DOC Br. at 7. Specifically, DOC contends that, although
inmates have a constitutional right to meaningful access to law libraries and legal
materials, to state a viable access to courts violation claim, McCamey must allege
an actual injury resulting from prison officials frustrating or impeding his non-
frivolous legal claim, which McCamey has not done.
              “Under the First and Fourteenth Amendments [to the U.S. Constitution,
U.S. Const. amends. I, XIV], prisoners retain a right of access to the courts.” Monroe
v. Beard, 536 F.3d 198, 205 (3d Cir. 2008);15 see also Morales v. Wetzel, 519 F.
Supp. 3d 186, 191 (E.D. Pa. 2021). The U.S. Supreme Court has explained:

              In Bounds v. Smith, 430 U.S. 817 . . . (1977), we held that
              “the fundamental constitutional right of access to the
              courts requires prison authorities to assist inmates in the
              preparation and filing of meaningful legal papers by
              providing prisoners with adequate law libraries or
              adequate assistance from persons trained in the law.” Id.[]
              at 828 . . . .

Lewis v. Casey, 518 U.S. 343, 346 (1996).16 “In the cases to which Bounds traced
its roots, we had protected that right by prohibiting state prison officials from
actively interfering with inmates’ attempts to prepare legal documents . . . .” Lewis,
518 U.S. at 350. To that end, the Lewis Court upheld that prison officials must

       15
              [W]hile decisions of the [U.S.] Supreme Court interpreting federal
              statutes are binding on this Court, the same is not true of decisions
              by the lower federal courts. See Krentz v. Consol. Rail Corp., . . .
              910 A.2d 20, 33 n.15 ([Pa.] 2006) (“The decisions of the [U.S.]
              Supreme Court interpreting federal statutes are binding on this
              Court.”); Hall v. Pa. Bd. of Prob. & Parole, . . . 851 A.2d 859, 865
              . . . ([Pa.] 2004). This does not mean we are compelled to ignore
              on-point Third Circuit decisions or, for that matter, decisions of any
              federal court of appeals, interpreting a federal statute. To the
              contrary, such decisions in factually similar cases with persuasive
              legal analysis may inform our disposition of the matter before us.
Cole v. Pa. Dep’t of Env’t Prot., 257 A.3d 805, 813 (Pa. Cmwlth. 2021).
        16
           Lewis abrogated Bounds.
                                                8
ensure that inmates “have a reasonably adequate opportunity to file nonfrivolous
legal claims challenging their convictions or conditions of confinement.” Id. at 356.
             The [U.S. Supreme] Court in Lewis made clear the right
             recognized in Bounds is the right of “access to the courts”
             and not “an abstract, freestanding right to a law library or
             legal assistance.” [Lewis, 518 U.S. at 351.] “[P]rison law
             libraries and legal assistance programs are not ends in
             themselves, but only the means for ensuring ‘a reasonably
             adequate opportunity to present claimed violations of
             fundamental constitutional rights to the courts.’” [Id. at
             351 (quoting Bounds, 430 U.S. at 825]. “[B]ounds does
             not guarantee inmates the wherewithal to transform
             themselves into litigating engines . . . .” [Lewis, 518 U.S.
             at 355].

Snider v. Pa. Dep’t of Corr., 505 F. Supp. 3d 360, 434 (M.D. Pa. 2020) (footnotes
omitted).
             The Lewis Court recognized: “Although Bounds itself made no mention
of an actual-injury requirement, it can hardly be thought to have eliminated that
constitutional prerequisite.” Lewis, 518 U.S. at 351. Thus, the Lewis Court ruled:
             Insofar as the right vindicated by Bounds is concerned,
             “meaningful access to the courts is the touchstone,” id., at
             823 . . . (internal quotation marks omitted), and the inmate
             therefore must go one step further and demonstrate that the
             alleged shortcomings in the [law] library or legal
             assistance program hindered his efforts to pursue a legal
             claim. He might show, for example, that a complaint he
             prepared was dismissed for failure to satisfy some
             technical requirement which, because of deficiencies in
             the prison’s legal assistance facilities, he could not have
             known. Or that he had suffered arguably actionable harm
             that he wished to bring before the courts, but was so
             stymied by inadequacies of the law library that he was
             unable even to file a complaint.

Lewis, 518 U.S. at 351. Accordingly, for an inmate to state a valid claim for denial
of access to the courts, the law requires an actual injury caused by official acts.


                                           9
             In the instant matter, the Petition and the attachments thereto specify
that, although limited due to COVID, McCamey requested and received law library
time, and he did not specify on what dates he was denied access. Moreover,
McCamey did not produce a verified court-ordered deadline to validate his access
requests. Finally, McCamey did not plead any injury resulting from denied access.
Rather, McCamey’s Petition reflects that he is represented by counsel, his appeal is
proceeding before the Superior Court, and he has the capability to seek extensions
from the Superior Court. Clearly, McCamey’s claim stems from his desire to have
more time in the law library, which alone is insufficient to state a viable access to
courts claim. See Snider (wherein the court dismissed an inmate’s claim that prison
officials denied him access to the courts by affording him only one three-hour visit
to the law library per month, when the inmate failed to plead actual injury and he
was represented by counsel in his PCRA appeal that was proceeding through the
Pennsylvania appellate courts).
             Therefore, even accepting all of McCamey’s Petition allegations and
inferences as true, and resolving all doubt in McCamey’s favor, as we must, because
McCamey “has clearly failed to state a claim for which relief can be granted[,]”
Torres, 997 A.2d at 1245, this Court sustains DOC’s Third Preliminary Objection.




                                         10
                                           Conclusion
              Based on the foregoing, this Court sustains DOC’s Second and Third
Preliminary Objections and dismisses McCamey’s Petition.17




                                              _________________________________
                                              ANNE E. COVEY, Judge




       17
          Although not addressed by DOC, to the extent McCamey’s Petition seeks a preliminary
injunction, it is well settled:

              The six essential prerequisites that a moving party must demonstrate
              to obtain a preliminary injunction are as follows: (1) the injunction
              is necessary to prevent immediate and irreparable harm that cannot
              be compensated adequately by damages; (2) greater injury would
              result from refusing the injunction than from granting it, and,
              concomitantly, the issuance of an injunction will not substantially
              harm other interested parties in the proceedings; (3) the preliminary
              injunction will properly restore the parties to their status as it existed
              immediately prior to the alleged wrongful conduct; (4) the party
              seeking injunctive relief has a clear right to relief and is likely to
              prevail on the merits; (5) the injunction is reasonably suited to abate
              the offending activity; and[] (6) the preliminary injunction will not
              adversely affect the public interest.
SEIU Healthcare Pa. v. Commonwealth, 104 A.3d 495, 501-02 (Pa. 2014). Each and every factor
must be satisfied for a preliminary injunction to be issued. See Pa. AFL-CIO v. Commonwealth,
219 A.3d 306 (Pa. Cmwlth. 2019). Because McCamey cannot prevail on the merits of his claim,
this Court cannot issue a preliminary injunction.
                                                 11
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Patrick McCamey, and                   :
All Others Similarly Situated,         :
                   Petitioners         :
                                       :
            v.                         :
                                       :
PA. Dept. of Corrections, R. Westover, :
B. Urben,                              :   No. 500 M.D. 2020
                  Respondents          :


                                  ORDER

            AND NOW, this 14th day of March, 2022, the second and third
preliminary objections filed by the Pennsylvania Department of Corrections, R.
Westover, and B. Urban are SUSTAINED, and Patrick McCamey’s Petition for
Review is DISMISSED.



                                    _________________________________
                                    ANNE E. COVEY, Judge